915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert L. ALEXANDER, Defendant-Appellant.
Nos. 89-2347, 90-1283.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Alexander moves for counsel and appeals from the district court's denial of his Fed.R.Crim.P. 35 motions to correct his sentence.  Following a jury trial, Alexander received various sentences including eight years imprisonment, a special parole term, a fine, and a special assessment.


3
In his first motion, Alexander generally appealed to the court's mercy.  He also specifically claimed that his sentence should be reduced because the court failed to consider the results of a post-conviction psychiatric evaluation and gave him a longer sentence than his co-defendants.  In his second motion, Alexander claimed that the information in the presentence report was inaccurate.  The district court denied the first Fed.R.Crim.P. 35 motion, stating that any reduction in his sentence would not be in the best interest of justice.  The court also denied the second motion because parole eligibility was not considered when imposing sentence.


4
On appeal, he argues that his motions were improperly denied.


5
Upon consideration, we conclude that the district court did not abuse its discretion in denying Alexander's Fed.R.Crim.P. 35 motions.   See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).


6
Accordingly, the motion for counsel is denied, and the district court's October 30, 1989, and November 16, 1989, orders are hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.